O’CONNELL, J.
Heard on defendant's motion for new trial after verdict for the plaintiff in the sum of $7,500.
After a careful consideration of the evidence in this case, the Court is of the opinion that the plaintiff has proven his -case by a fair preponderance of the credible testimony and tlmt a verdict in favor of the plaintiff was fully justified and warranted under the evidence submitted.
The Court is of the opinion, however, that the verdict was clearly excessive. The plaintiff’s expenses for medical -attendance, hospital care and operation were approximately $1,000 and his loss of wages was $1,500. The Court believes that the sum of $4,000 would bo ample compensation for pain and suffering and the disability arising from his injuries.
The -sum of $6,500 would appear to the Count to be the maximum amount to which the plaintiff is entitled and any sum above that amount is clearly excessive.
If the plaintiff shall, within ten days from the filing -of this decision, remit all -of said verdict in excess of $6,500, a new trial is denied, otherwise a new trial is ordered.